DESIGNATED FOR PUBLICATION ON AUGUST 23, 2007

                                           Not published

                   UNITED STATES COURT OF VETERANS APPEALS

No. 07-8005

IN RE RYAN D. LISTER .


                      Before KASOLD, HAGEL, and MOORMAN, Judges.

                                            ORDER

        The Wisconsin Supreme Court suspended attorney Ryan D. Lister (respondent) from the
practice of law for five months, effective, June 15, 2007. Pursuant to Rule 4(c)(1)(A) of the Court's
Rules of Admission and Practice, the respondent informed the Court of his suspension on June 18,
2007.

       On June 20, 2007, the respondent was temporarily suspended from practice before the Court
pending the conclusion of the proceedings under the Rules. See U.S. VET. APP. R. ADM . & PRAC.
7(d)(1)(B). On the same date, the matter was referred to this panel.

        On June 28, 2007, the respondent was ordered within 30 days to show cause why he should
not be suspended from practice before this Court until such time as he may be readmitted to the
practice of law in Wisconsin and successfully petitions this Court for readmission. The respondent
has not filed a response to the show cause order contesting the proposed discipline, and the time for
any such response has expired.

       Therefore, pursuant to the authority of Rule 7(d)(3)(B) of the Rules of Admission and
Practice,

       It is ORDERED that the respondent, Ryan D. Lister, is hereby suspended from the practice
of law before this Court until such time as he may be readmitted to the practice of law in the State
of Wisconsin and successfully petitions this Court for readmission.

DATED:         August 21, 2007                                       PER CURIAM

Copy to:

Ryan D. Lister
408 Third Street, Suite 308
Wausau, Wisconsin 54403

                              CERTIFIED MAIL - RETURN RECEIPT